DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 11/17/2021 has been entered and made of record.
Claims 21-25, 27-33, 35 and 37-43 are now pending.

Response to Arguments/Remarks
Applicant's arguments filed on 11/17/2021 with respect to claims 21, 29 and 37 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-25, 27-28, 30-33, 35 and 38-43 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.    

Claims 25 and 33 each recites the limitation “determining a state of the consumer, serving the consumer being further in response to the state of the user”, which contradicts limitations recited in the independent claims 21 and claim 29, respectively. According to claim 21 or claim 29, personally identifiable information (PII) of the consumer is “absent from storage within the vending machine and is absent from transmissions from the vending machine”, which means there is no camera on the vending machine to capture images of the consumer. How could “a state of the consumer” be obtained without a camera?  Please clarify.
Claims 27 and 35 each recites “determining that a person is physically present at the vending machine, serving the consumer being further in response to determining that a person is physically present at the vending machine”. This limitation also contradicts limitations recited in the independent claims 21 and claim 29, respectively, because camera is needed to determine that a person is physically present at the vending machine.
Claims 41-43 each recites “determining that the consumer is authentic relative to the identification”. Again, this limitation contradicts limitations recited in the independent claims 21, 29 and 37, respectively, because camera is needed to determine that the consumer is authentic relative to the identification.

	Because of the above listed direct contradiction of limitations, a reasonable prior art search cannot be conducted at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 29 and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sinclair (US 2010/0249994). 

Regarding claim 21, Sinclair discloses a computer-implemented method for selectively serving a consumer from a vending machine (Figs. 1&2), the method comprising: 
receiving consumer-specific data and ID-specific data from an identification presented by a consumer to a vending machine (pg. [0052], “a valid credit card, debit card, gift card, smart card”), the consumer-specific data being absent personally identifiable information (PII) (there is no picture of the consumer on credit card, debit card etc.), such that PII of the consumer is absent from storage within the Fig. 1, pg. [0052]. The express checkout vending machine 100 does not store or capture biometric data of the customer); 
processing at least a portion of the ID-specific data to determine an expiration date of the identification (pg.[0052], “a valid credit card, debit card,  …  the expiration date of the card”); and 
determining that the identification is unexpired based on the expiration date, and at least partially in response, serving the consumer from the vending machine (Fig. 1, pg. [0052] “the customer is able to complete a transaction and take the purchased product”).

Regarding claims 29 and 37, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claim 21 above. Sinclair’s vending machine is computer-based and dispenses products of customer’s selection (Fig. 1).

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LI LIU/Primary Examiner, Art Unit 2666